DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, 16, 19, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Alexander et al. ("Alexander" US 9015749).

Regarding claim 1, A method for predicting and resolving hardware conflicts, the method comprising: 
accessing a schedule of recordings for one or more scheduled first content items; [Alexander – (C12, L15-21), (C7, L33-40): teaches a Record List that identifies the titles of programs that the viewer has selected to be recorded, which is the list of programs and related programming schedule information for programs that the viewer want to have recorded]
accessing user profile information; [Alexander – (C28, L28-35): teaches the viewer profile information (data collected concerning, and surrounding, a viewer's interaction with the television)]
accessing content metadata of all content items scheduled to be recorded; [Alexander – (C12, L15-21), (C7, L33-40): teaches a Record List that identifies the titles of programs that the viewer has selected to be recorded, which is the list of programs and related programming schedule information for programs that the viewer want to have recorded]
predicting user interest in one or more second content items based on the user profile information and the content metadata of all content items scheduled to be recorded, wherein the one or more second content items are not scheduled; [Alexander – (C30, L36-44), (C7, L47-53): teaches At the viewer's option, the EPG and Profile Program use the basic viewer profile data, the simple statistics collected about a particular viewer, Viewer Preferences and Viewer Characteristics to populate the Record List and/or the Watch List with programs that are likely to suit the viewer's interests]
accessing a content schedule for the predicted one or more second content items, wherein at least one of the one or more second content items is a non-routine content item [i.e. once occurring program]; [Alexander – (C7, L47-53): teaches a watch list, which is the list of programs and related programming schedule information, for programs that the viewer want to watch.   Fig. 6: suggests a watch/record schedule with programs with a frequency of “once”. (C12, L23-49): teaches “one occurrence” programs]
comparing the schedule of recordings for one or more scheduled first content items to content schedule for the predicted one or more second content items to identify overlap in schedules; [Alexander – (C12, L23-49): teaches If the EPG detects an overlap in date, time and duration between the newly received instruction on the one hand and one or more of the remaining record instructions in the Record List, the EPG formats a message to the viewer describing the conflict.
predicting a hardware conflict based on: 
the predicted user interest in the one or more second content items, wherein the predicted user interest is based on the user profile information and the content metadata of all content items scheduled to be recorded, [Alexander – (C30, L36-44): teaches At the viewer's option, the EPG and Profile Program use the basic viewer profile data, the simple statistics collected about a particular viewer, Viewer Preferences and Viewer Characteristics to populate the Record List and/or the Watch List with programs that are likely to suit the viewer's interests. (C29, L30-50): teaches viewer characteristics relating to interest in recording and/or watching future scheduled programs.]
the identified overlap of the schedule of recordings for the one or more scheduled first content items, and the content schedule for the predicted one or more second content items; and [Alexander – (C12, L23-49): teaches If the EPG detects an overlap in date, time and duration between the newly received instruction on the one hand and one or more of the remaining record instructions in the Record List, the EPG formats a message to the viewer describing the conflict.
in response to predicting the hardware conflict, generating a prompt with a corrective action to address the conflict.  [Alexander – (C12, L23-49): teaches if the EPG detects that one recording instruction pertains to a "one occurrence" program that conflicts in date, time and duration with a recording instruction to record a "regularly recorded" program, the EPG would format an on screen message that would suggest to the viewer that the viewer select the "one occurrence" program to be recorded.

Regarding claim 7, Alexander teaches the method of claim 1, wherein predicting user interest in one or more second content items based on the user profile information and the content metadata of all content items scheduled to be recorded comprises: 3Application No.: 16/837,383Docket No.: 003597-2316-101 Preliminary Amendment dated June 9, 2020 
receiving user preference data from the user profile information; and 

searching available content items based on the user preference data to identify the one or more second content items having content metadata related to the user preference data.  [Alexander – (C30, L36-44): teaches at the viewer's option, the EPG and Profile Program use the basic viewer profile data, the simple statistics collected about a particular viewer, Viewer Preferences and Viewer Characteristics to populate the Record List and/or the Watch List with programs that are likely to suit the viewer's interests. (C29, L30-50): teaches viewer characteristics relating to interest in recording and/or watching future scheduled programs.]

Regarding System claims 10 and 16 and Non-transitory computer readable medium claims 19, claim(s) 10, 16, and 19 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1 and 7. Therefore, claim(s) 10, 16, and 19 is/are subject to rejections under the same rationale as applied hereinabove for claims 1 and 7.
[Examiner notes: Alexander – (C4, L2-27): teaches a circuit board consisting of a gate array that provides all of the control functions for access by the processor, control of memory (dynamic RAM and external ROM)]

Regarding claim 28, Alexander teaches the method of claim 1, wherein the content metadata of all content items scheduled to be recorded further comprises content metadata of content items not scheduled to be recorded [Alexander – (C7, L59-C8, L7): teaches data for the EPG schedule, and/or supplemental information relevant to the program listings, and/or advertising data, can be downloaded to the memory resident at the viewer's television system] 

Regarding System claim 29 and Computer Readable Medium claim 30, claim(s) 29 and 30 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 28. 
Therefore, claim(s) 29 and 30 is/are subject to rejections under the same rationale as applied hereinabove for claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, and further in view of Babu (“Babu” US 20140355963),.

Regarding claim 2, Alexander teaches the method of claim 1, wherein predicting the hardware conflict comprises: 
determining whether the one or more second content items overlaps in time with any of the one or more first content items; [Alexander – (C12, L23-49): teaches If the EPG detects an overlap in date, time and duration between the newly received instruction on the one hand and one or more of the remaining record instructions in the Record List, the EPG formats a message to the viewer describing the conflict.]
Alexander does not explicitly teach in response to determining that the one or more second content items overlap in time with at least one of the one or more first content items, 
determining whether there are a sufficient number of tuners available to tune to the overlapping content items; and 
in response to determining that there is not a sufficient number of tuners, predicting the hardware conflict.  

However, Babu teaches in response to determining that the one or more second content items overlap in time with at least one of the one or more first content items, 
determining whether there are a sufficient number of tuners available to tune to the overlapping content items; and 
in response to determining that there is not a sufficient number of tuners, predicting the hardware conflict.  [Babu – Para 0032: teaches DVR scheduler 302 may determine that more video programs are to be recorded at a particular time than there are tuners available and generate a conflicting DVR schedule indication 306.] 
Alexander and Babu are analogous in the art because they are from the same field of DVR conflicts [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conflict prompts in view of Babu to conflict determination for the reasons of improving accuracy of conflict by determining if there are any tuners available to record [Para 0001].

Regarding System claims 11 and Non-transitory computer readable medium claims 20, claim(s) 11 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 2. Therefore, claim(s) 11 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claims 2.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander and Babu as applied to claim 2 above, and further in view of Lovell ("Lovell" US 9240217).

Regarding claim 3, Alexander and Babu do not explicitly teach claim 3.  However, Lovell teaches the method of claim 2, wherein determining whether the one or more second content items overlaps in time with any of the one or more first content items comprises:
identifying a start time and an end time of the one or more first content items; [Lovell – C11, L50-C12, L2: teaches identifying the start time and end time of scheduled recordings (114-1, 114-2, 114-3, 114-4)]
identifying a start time and an end time of the one or more second content items; [Lovell – C11, L50-C12, L2: teaches identifying the start time and end time of scheduled recordings (114-1, 114-2, 114-3, 114-4)]
determining whether the start time and the end time of the one or more first content items fall within the start time and the end time of the one or more second content items; [Lovell – C11,L50-C12,L2: teaches  scheduled recording of the media programs 120-1 through 120-4, as represented by their start times and end times in each of the scheduling records (114-1, 114-2, 114-3 and 114-4) of the recording schedule (112) for recording with the tuner (106-1), may overlap with zero, one or more scheduled recordings of the others of the media programs 120-1 through 120-4.
in response determined that the start time and the end time of the one or more first content items fall within the start time and the end time of the one or more second content items, determining an overlapping content item.  [Lovell – C15, L66-C16, L38: teaches a recording engine (e.g., 108, etc.) in a multimedia device (e.g., 102, etc.) is configured to detect /determine/identify a first time point (e.g., 204-8, etc.) at which at least two media programs (e.g., 120-2 and 120-3, etc.) start to overlap.]
Alexander, Babu, and Lovell are analogous in the art because they are from the same field of media recording [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander and Babu’s overlapping content in view of Lovell to start and ending times for the reasons of improving accuracy by adding padding around the actual showings of media programs to reduce overlaps and fast depletion of tunes [C1, L29-37].

Regarding System claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 3. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Claims 4, 8, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander as applied to claim 1 above, and further in view of Klarfeld et al. ("Klarfeld" US 20060206912).

Regarding claim 4, Alexander do not explicitly teach claim 4.  However, Klarfeld teaches the method of claim 1, wherein predicting the hardware conflict comprises: 
determining a current amount of available storage space on a storage device; [Klarfeld – Para 1248: teaches the SDM manages the storage resources and keeps track of the available space.  Para 1245, 0292-0308: teaches Creates a schedule for recording and deleting programs that maximizes the value of available storage space] 
calculating a first amount of storage space needed for recording the one or more first content items over a first time period; [Klarfeld – Para 0159: teaches when additional space on storage devices 106 is required to record one or more additional programs, recording manager 112 causes deletion, or overwriting of programs having the lowest rating first.  Para 1245, 0292-0308: teaches Creates a schedule for recording and deleting programs that maximizes the value of available storage space] 

calculating a second amount of storage space needed for recording the one or more second content items over the first time period; and [Klarfeld – Para 0159: teaches when additional space on storage devices 106 is required to record one or more additional programs, recording manager 112 causes deletion, or overwriting of programs having the lowest rating first.  Para 1245, 0292-0308: teaches Creates a schedule for recording and deleting programs that maximizes the value of available storage space]
predicting the hardware conflict based on the current amount of available storage space, the first amount of storage space, and the second amount of storage space.  [Klarfeld – Para 1245, 0292-0308: teaches when storage becomes a constraint, the SDM determines which stored programs should be deleted to make room for more desirable programs, including the viewer's explicit recording requests]
Alexander and Klarfeld are analogous in the art because they are from the same field of television systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Klarfeld to storage space for the reasons of improving efficiency by reducing the amount of lost content, whereby interaction with the video segment may cause the viewer to bypass/miss other video segments [Para 0012].

Regarding claim 8, Alexander do not explicitly teach claim 8.  However, Klarfeld teaches the method of claim 1, wherein the hardware conflict comprises a hardware storage space conflict.  [Klarfeld – Para 1245, 0292-0308: teaches when storage becomes a constraint, the SDM determines which stored programs should be deleted to make room for more desirable programs, including the viewer's explicit recording requests]
In addition, the rationale of claim 4 is used for this claim.

Regarding System claims 13, 14, and 17, claim(s) 13, 14, and 17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 4, 5, and 8. Therefore, claim(s) 13, 14, and 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 4, 5, and 8.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander and Klarfeld as applied to claim 4 above, and further in view of Babu ("Babu" US 20140355963).

Regarding claim 5, Alexander and Klarfeld teaches the method of claim 4, wherein the storage device comprises a plurality of tuners.  [Babu – Para 0001: teaches the users of a set top box may schedule the DVR to record more video programs than there are available DVRs and/or tuners]
Alexander and Babu are analogous in the art because they are from the same field of DVR conflicts [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conflict prompts in view of Babu to conflict determination for the reasons of improving accuracy of conflict by determining if there are any tuners available to record [Para 0001].

Regarding System claims 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 5. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander as applied to claim 1 above, and further in view of Babu (“Babu” US 20140355963), and Glennon et al. ("Glennon" US 20150052568).

Regarding claim 6, Alexander does not explicitly teach claim 6.  However, Babu  teaches the method of claim 1, wherein predicting the hardware conflict comprises: 
in response to determining that the number of overlapping content items exceeds a number of tuners available, predicting the hardware conflict.  [Babu – Para 0032: teaches DVR scheduler 302 may determine that more video programs are to be recorded at a particular time than there are tuners available and generate a conflicting DVR schedule indication 306.]
In addition, the rationale of claim 2 is used for this limitation.
Alexander and Babu do not explicitly teach determining a maximum number of overlapping content items from all of the first content items and second content items; and

However, Glennon teaches determining a maximum number of overlapping content items from all of the first content items and second content items; and [Glennon – Para 0172: teaches a tuner-equipped device may be configured dynamically or preconfigured to limit the number of streams below a maximum (e.g., 3 streaming clients for live TV or recording, etc.).]
Alexander, Babu, and Glennon are analogous in the art because they are from the same field of tuner systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, and Babu in view of Glennon to maximum overlapping recordings for the reasons of improving efficiency by limiting the number of streams received/recorded.

Regarding System claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 6. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander as applied to claim 1 above, and further in view of Lin ("Lin" US 20190342143).

Regarding claim 9, Alexander do not explicitly teach claim 9.  However, Lin teaches the method of claim 1, wherein the corrective action comprises an option to upgrade a hardware device.  [Lin – Para 0023: teaches if resource system 214 had been assigned by administrative node network 210 to a requestor and its storage is almost full or its CPU overloaded, resource system 214 could trigger a monitoring alert, which could in turn trigger a new resource request to be sent to administrative node network 210 to add capacity or upgrade resource system 214.]
Alexander and Lin are analogous in the art because they are from the same field of resource management [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Lin to upgrade options for the reasons of improving user experience by offering the user more capacity if it is determined that the user does not have enough space for recording.

Regarding System claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 9. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426